Citation Nr: 1644056	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-28 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a disability rating higher than 70 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to disability ratings for eczema higher than 30 percent prior to January 10, 2012, and 10 percent from January 10, 2012.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. In an October 2011 rating decision, the RO granted service connection for PTSD, and assigned disability ratings of 100 percent from February 4, 2010, and 70 percent from May 1, 2010. In a March 2012 rating decision, the RO continued a 10 percent disability rating for eczema. In a November 2013 rating decision, the RO assigned for eczema disability ratings of 30 percent from February 4, 2010, and 10 percent from January 10, 2012.

The issue of the ratings for eczema is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD has produced severe but not total occupational and social impairment.


CONCLUSION OF LAW

The Veteran's PTSD has not met or approached the criteria for a disability rating higher than 70 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Codes 9411, 9412, 9435 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2015). 

The RO provided the Veteran notice in an April 2010 letter. In that letter, the RO notified him what information was needed to substantiate claims for service connection. The letter also addressed how VA assigns disability ratings and effective dates.

The claims file contains service medical records, post-service medical records, and records from the Social Security Administration.  He was provided VA examinations in 2010 and 2014. The examination reports and other assembled records are adequate and sufficient to reach a decision on the issue that the Board is deciding at this time.  The VA treatment records dated since the last examination do not show symptoms or findings suggesting his condition has worsened and a new examination is needed.

The Board finds that the appellant was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The appellant actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.


PTSD

The Veteran contends that his PTSD produces impairment that warrants a disability rating higher than 70 percent. VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records. 38 C.F.R. § 4.2. The United States Court of Appeals for Veterans Claims (Court) has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides for rating mental disorders, including PTSD, under a General Rating Formula for Mental Disorders. That formula provides the following criteria for ratings of 70 percent or higher:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name  .......................... 100 percent

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships  ............................................. 70 percent

38 C.F.R. § 4.130.


The RO granted service connection for the Veteran's PTSD effective February 4, 2010. The RO also granted him, effective February 4, 2010, a total disability rating based on individual unemployability (TDIU), finding that his service-connected disabilities make him unable to secure or follow a substantially gainful occupation.

The claims file contains records of VA mental health treatment of the Veteran from 2009 through 2016.  These records show complaints from the Veteran and findings from the treating professionals that are consistent with those shown on the VA examinations.  Therefore, they will not be discussed in detail. 

On VA mental health examination in October 2010, he reported a history of difficulty keeping jobs, and no employment in the preceding ten years. He related a history of homelessness and indicated that presently he lived in VA supportive housing. He stated that he was twice divorced, and was not in contact with his adult children. He reported that nightmares left him able to sleep only a few hours each night. He related frequent depression, difficulty expressing feelings, irritability, and a short temper. He indicated that he felt depressed and anxious much of the time. He stated that he often had auditory hallucinations. He related a history of two suicide attempts, and present suicidal thoughts, without intent. The examiner observed that the Veteran had a depressed affect and a sad and tense mood. He had difficulty making eye contact. He had slow but straightforward speech. There was no evidence of delusions. The examiner found that the Veteran had severe deficits in vocational and social functioning.

On VA mental health examination in July 2014, the Veteran reported that he remained unemployed. He indicated that he lived by himself. He stated that he had contact with his children and grandchildren. He related that at times he isolated himself and avoided all people and events. He indicated that he had VA outpatient treatment, including medications, to address his PTSD. He reported having anxiety, depression, insomnia, panic attacks, irritability, and anger. The examiner observed a dysphoric mood and restricted affect, with coherent speech and logical thought process, and no signs of psychosis or mania. The examiner found that the Veteran's PTSD produced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood.

In a July 2014 statement, the Veteran wrote that his PTSD made him unable to perform most work. He stated that his nightmares and severely impaired sleep left him sleepy during the day. He also stated he was deeply depressed and that he was so nervous at times his hands would shake.  He also reported his response to loud noises would be to think about his military experiences.  In an August 2014 statement, he indicated that his PTSD was not in remission, but rather continued to produce severe impairment in his functioning.

The Veteran's statements and his treatment and examination records indicate that his PTSD produces severe occupational and social impairment, but that the effects do not rise to the level of total occupational and social impairment. As reflected in the award of TDIU based primarily on his PTSD, his PTSD makes him unable to secure or follow a substantially gainful occupation. The evidence does not indicate, however, that the effects of his PTSD totally rule out all occupational and social activity. He has great difficulty with social functioning but is able to manage some interaction with others. He is oriented and is able to function appropriately most of the time, without persistent danger to himself or others.  In fact, he frequently participates in group therapy at the VA and behaves and interacts appropriately.  He also reportedly participates in groups outside of VA, so, again, he is not totally socially impaired.  He has reported having auditory hallucinations at times, but not persistently. His psychiatric disability including PTSD thus has not met or closely approached the criteria for a disability rating higher than 70 percent.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2015); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's PTSD has not required frequent hospitalizations. His disability makes him unemployable, but his level of occupational impairment is addressed by the criteria for a 70 percent rating and the assignment of a TDIU. Therefore, it is not necessary to refer the issue of ratings for that disability for consideration of extraschedular ratings. Considering the assignment of a TDIU effective from the effective date of service connection for PTSD, it is not necessary to consider whether the record indirectly raises the issue of unemployability.


ORDER

Entitlement to a disability rating higher than 70 percent for PTSD is denied.


REMAND

The Veteran is seeking higher ratings for his eczema. The most recent VA examination of his skin was in January 2013. Since then, he has asserted that his eczema affects a much larger area of his body than is reflected by the rating decisions. The extent of the area of the body affected is a major consideration in the criteria for rating eczema. See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015). The Board therefore is remanding the issue for a new examination to obtain current findings of the extent and effects of his eczema.

Accordingly, this case is REMANDED for the following action:

1. Schedule the Veteran for a new VA medical examination clarify the current extent and effects of his eczema. Provide his claims file to the examiner for review. Ask the examiner to report what percent of the Veteran's body is affected by eczema, and what percent of exposed areas are affected by eczema. 

2. Thereafter, review the expanded record and reconsider the issue of ratings for eczema. If that issue is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond before returning the file to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


